PER CURIAM.
The plea goes to the foundation of the plaintiff’s right, and is a complete bar to the remedy he seeks. It avers a suit at law between the same parties on this patent, and a verdict of the jury against the plaintiff, on the question whether he was the first inventor of the patented machine. This question cannot be reviewed or returned in equity between the same parties; the verdict and judgment therein is conclusive as to their rights.
This decision is not to be considered as questioning the right of the plaintiff to proceed and vindicate his patent in appropriate actions against other parties. Decree in support of the plea.